J-S85004-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

WILLIAM C. SANDERS

                         Appellant                    No. 3545 EDA 2015


               Appeal from the PCRA Order November 5, 2015
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0612601-2003
                                        CP-51-CR-0613251-2003
                                        CP-51-CR-0613281-2003


BEFORE: PANELLA, J., RANSOM, J., and MUSMANNO, J.

JUDGMENT ORDER BY PANELLA, J.                    FILED DECEMBER 27, 2016

      Appellant, William C. Sanders, appeals pro se from the order

dismissing, without a hearing, his second petition filed pursuant to the Post

Conviction Relief Act (“PCRA”). Sanders contends that the PCRA court erred

in concluding that it did not have jurisdiction to entertain his claim that he is

serving an illegal mandatory minimum sentence pursuant to Alleyne v.

United States, 133 S.Ct. 2151 (2013). After careful review, we conclude

that not only does Alleyne provide no jurisdiction, but further that Sanders

is not serving a mandatory minimum sentence. We therefore affirm.

      On December 21, 2004, Sanders was sentenced to an aggregate term

of imprisonment of 25 to 50 years based upon three convictions each of

robbery and criminal conspiracy. This Court affirmed the judgment of
J-S85004-16


sentence, and the Supreme Court of Pennsylvania denied allowance of

appeal on September 14, 2006.

      Sanders filed a first, timely PCRA petition and counsel was appointed

to represent him. Counsel was permitted to withdraw, and the petition was

subsequently dismissed. Sanders did not appeal from the dismissal.

      Sanders filed the instant petition, his second, on October 9, 2014,

asserting that his sentence was illegal under Alleyne. After the PCRA court

provided notice of its intent to dismiss the petition, Sanders filed a response,

and the PCRA court ultimately dismissed the petition as time-barred. This

timely appeal followed.

      On appeal, Sanders argues that his sentence is illegal under Alleyne.

However, he does not identify the statute which applied to the sentence

imposed. Furthermore, as the PCRA court notes in its opinion on appeal, the

record reveals that Sanders did not receive a mandatory minimum sentence

on any charge.

      Regardless of the accuracy of Sander’s assertion, a claim that a

petitioner is serving a sentence that is illegal under Alleyne is incapable of

establishing jurisdiction for an otherwise untimely claim under the PCRA.

See Commonwealth v. Miller, 102 A.3d 988, 995 (Pa. Super. 2014).

Sanders’s current PCRA petition was filed over 8 years after his judgment of

sentence became final, and is therefore patently untimely. See 42 Pa.C.S.A.




                                     -2-
J-S85004-16


§ 9545(b)(1). We therefore conclude that the PCRA court correctly dismissed

the petition and affirm.

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/27/2016




                                     -3-